Name: Commission Implementing Regulation (EU) 2015/1206 of 23 July 2015 terminating the anti-subsidy proceeding concerning imports of stainless steel cold-rolled flat products originating in the People's Republic of China and repealing Implementing Regulation (EU) No 1331/2014 making imports of stainless steel cold-rolled flat products originating in the People's Republic of China and Taiwan subject to registration
 Type: Implementing Regulation
 Subject Matter: trade;  technology and technical regulations;  Asia and Oceania;  international trade;  iron, steel and other metal industries;  competition
 Date Published: nan

 24.7.2015 EN Official Journal of the European Union L 196/4 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1206 of 23 July 2015 terminating the anti-subsidy proceeding concerning imports of stainless steel cold-rolled flat products originating in the People's Republic of China and repealing Implementing Regulation (EU) No 1331/2014 making imports of stainless steel cold-rolled flat products originating in the People's Republic of China and Taiwan subject to registration THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 597/2009 of 11 June 2009 on protection against subsidised imports from countries not members of the European Community (1) (the basic anti-subsidy Regulation), and in particular Articles 14 and 24 thereof, Whereas: 1. PROCEDURE 1.1. Initiation (1) On 14 August 2014 the European Commission (the Commission) announced by a notice published in the Official Journal of the European Union (2) (the Notice of initiation), the initiation of an anti-subsidy proceeding with regard to imports into the Union of stainless steel cold-rolled flat products originating in the People's Republic of China (the anti-subsidy proceeding). (2) The anti-subsidy proceeding was initiated following a complaint lodged on 1 July 2014 by Eurofer (the complainant) on behalf of Union producers representing more than 25 % of the total Union production of stainless steel cold-rolled flat products. (3) The complaint contained prima facie evidence of subsidisation of the said product and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. (4) The Commission officially advised the complainant, other known Union producers, the known exporting producers in the People's Republic of China (the PRC), the authorities in the PRC, known importers, suppliers and users, traders, as well as associations known to be concerned about the initiation of the investigation and invited them to participate. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the Notice of initiation. 1.2. Parallel anti-dumping proceeding (5) On 26 June 2014 the Commission announced by a notice published in the Official Journal of the European Union (3) the initiation of an anti-dumping proceeding concerning imports of stainless steel cold-rolled flat products originating in the PRC and Taiwan pursuant to Article 5 of Council Regulation (EC) No 1225/2009 (4) (the basic anti-dumping Regulation). (6) On 24 March 2015 the Commission adopted Implementing Regulation (EU) 2015/501 (5) imposing a provisional anti-dumping duty on imports of stainless steel cold-rolled flat products originating in the PRC and Taiwan. The investigation is ongoing. 1.3. Registration (7) Following a request by the complainant supported by the required evidence, the Commission adopted on 15 December 2014 Implementing Regulation (EU) No 1331/2014 (6) making imports of stainless steel cold-rolled flat products originating in the PRC and Taiwan subject to registration as of 17 December 2014. (8) The registration of imports for the purpose of the parallel anti-dumping investigation was discontinued by Implementing Regulation (EU) 2015/501. The registration of imports for the purpose of the anti-subsidy proceeding continued. 2. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (9) By letter of 11 May 2015 addressed to the Commission, the complainant formally withdrew its complaint. (10) In accordance with Article 14(1) of the basic anti-subsidy Regulation, when the complainant withdraws its complaint, the proceeding may be terminated unless such termination would not be in the Union interest. (11) The Commission considered that the present anti-subsidy proceeding should be terminated since the respective investigation had not brought to light any consideration showing that such termination would not be in the Union interest. Interested parties were informed accordingly and were given an opportunity to comment. The Commission received no comments which would lead to the conclusion that such termination would not be in the Union interest. (12) The Commission therefore concludes that the anti-subsidy proceeding concerning imports into the Union of stainless steel cold-rolled flat products originating in the PRC should be terminated without the imposition of measures. 3. REPEAL OF IMPLEMENTING REGULATION (EU) No 1331/2014 (13) In view of the above, the registration of imports for the purpose of the anti-subsidy investigation in accordance with Article 24(5) of the basic anti-subsidy Regulation should be discontinued. Therefore, Implementing Regulation (EU) No 1331/2014 should be repealed. (14) This Regulation is in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EC) No 1225/2009, HAS ADOPTED THIS REGULATION: Article 1 The anti-subsidy proceeding concerning imports into the Union of stainless steel cold-rolled flat products originating in the People's Republic of China and currently falling within CN codes 7219 31 00, 7219 32 10, 7219 32 90, 7219 33 10, 7219 33 90, 7219 34 10, 7219 34 90, 7219 35 10, 7219 35 90, 7220 20 21, 7220 20 29, 7220 20 41, 7220 20 49, 7220 20 81 and 7220 20 89 is hereby terminated. Article 2 Implementing Regulation (EU) No 1331/2014 making imports of stainless steel cold-rolled flat products originating in the People's Republic of China and Taiwan subject to registration is hereby repealed. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 188, 18.7.2009, p. 93. (2) OJ C 267, 14.8.2014, p. 17. (3) OJ C 196, 26.6.2014, p. 9. (4) Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (OJ L 343, 22.12.2009, p. 51). (5) Commission Implementing Regulation (EU) 2015/501 of 24 March 2015 imposing a provisional anti-dumping duty on imports of stainless steel cold-rolled flat products originating in the People's Republic of China and Taiwan (OJ L 79, 25.3.2015, p. 23). (6) Commission Implementing Regulation (EU) No 1331/2014 of 15 December 2014 making imports of stainless steel cold-rolled flat products originating in the People's Republic of China and Taiwan subject to registration (OJ L 359, 16.12.2014, p. 90).